Title: From John Adams to William Cunningham, 15 March 1804
From: Adams, John
To: Cunningham, William



Dear Sir
Quincy March 15. 1804

Your favor of the 9th. is received. I beg you would not say a word about me in relation to the subject, which you say now engages the public attention. I am no match for these times, nor for the Actors, who now tread the Stage. You say this awful spirit of Democracy is in great progress. I believe it and I know something of the nature of it. It is a young rake, who thinks himself handsome and well made and who has little faith in female virtue. When the people once admit his courtship and permit him the least familiarity; they soon find themselves in the condition of the poor girl, who who told her own story in this affecting style.
"Le lendemain il osa davantage;
Il me promit la foi de marriage
Le lendemain—il fut entrepenant.
Le lendemain—il me fit un enfant."
"The next day he grew a little bolder—but promised me marriage.—the next day be began to be enterprizing;— but the next day—O Sir! The next day he got me with child."
Democracy is Lovelace and the People are Clarisa. The artful villain will pursue the lovely girl to her ruin and her death. We know that some gentleman will arise at last, who will put the guilty wretch to death in a duel. But this will be no friend of the Lady; perhaps a Son, a pupil or a bosom friend of Lovelace himself.—The time would fail me to enumerate all the Lovelaces in the United States. It would be an amusing Romance to compare their actions & characters with his.
The Federalists appear to me to be very attentive to public events as  well as characters. Mr: Sullivan’s writings in the Newspapers during the whole of last year, under feigned signatures; his biographical sketch of Mr: Samuel Adams, and especially his pamphlet on the Constitutional freedom of the press, have never been regarded; nor that I know of, seen or read. The pamphlet ought to be read. There are good things in it, as well as notable traits of the character of the Author. In all these writings, his ambitious views are written with sun—beams. It will be a great thing if brother Langdon should be Governor of New Hampshire, and Sullivan the second Governor Sullivan in New England. I don’t wonder he was not willing that the noble family of Sullivan should be shut up in a hole. His ambition, if it were of a right character ought not to be censored. There is an honorable, laudable and virtuous ambition, but it is always attended with candor, sincerity, & veracity. With an abundance of laborious application; with an ardent imagination, & tenacious, though innacurate memory, with a volubility of eloquence and a great deal of art, which however, never could conceal his art, there are faults in him, which, unless the people are more degenerate than I believe they are, will forever prevent him from being a successful rival to Mr: Strong. If he lives, I believe he will teaze the national or State government into some appointment of him, to something or other, for his modesty is but little restraint upon his solicitations.
You see I still confide in your discretion, being with esteem & regard. Your very humble servant
